        Case: 1:20-cv-06817 Document #: 1 Filed: 11/17/20 Page 1 of 5 PageID #:1




                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 DAWN M. KREPLIN,

      Plaintiffs,

 v.
                                                           Case No. 1:20-cv-06817
 UNITED RECOVERY SERVICE, LLC,

      Defendant.

                                              COMPLAINT

        NOW COMES Plaintiff, DAWN M. KREPLIN, through undersigned counsel,

complaining of Defendant, UNITED RECOVERY SERVICE, LLC, as follows:

                                      NATURE OF THE ACTION

        1.          This action is seeking redress for Defendant’s violation(s) of the Fair Debt

Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

                                     JURISDICTION AND VENUE

        2.          This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.          Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                                PARTIES

        4.          DAWN M. KREPLIN (the "Plaintiff") is a natural person, over 18-years-of-age,

who at all times relevant resided at 24940 103rd Street, Naperville, Illinois 60564.

        5.          Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.          UNITED RECOVERY SERVICE, LLC (the “Defendant”) is a limited liability

company organized and existing under the laws of the state of Illinois.

        7.          Defendant maintains a principal place of business at 18525 Torrence Avenue, Suite

C-6, Lansing, Illinois 60438.
          Case: 1:20-cv-06817 Document #: 1 Filed: 11/17/20 Page 2 of 5 PageID #:2




          8.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

          9.     Defendant uses instrumentalities of interstate commerce and the mail in its business

– the principal purpose of which is the collection of debt owed or due or asserted to be owed or

due another.

                                         FACTUAL ALLEGATIONS

          10.    On March 19, 2018, Plaintiff received medical services from AMITA Health Mercy

Medical Center Aurora at a cost of $128.12.

          11.    Plaintiff’s $128.12 balance is a “debt” as defined by 15 U.S.C. § 1692a(5).

          12.    As result of financial hardship, Plaintiff's $128.12 balance went unsettled.

          13.    Plaintiff’s $128.12 account balance was referred for collection.

          14.    Defendant mailed Plaintiff a letter, dated November 10, 2020 (the "Letter"), which

stated:

                  Date of Notice: 11/10/2020            Account: 60112XXXX          Amount: $128.12
                  Client Account: DM001090XXXX          Owed To: AMITA HEALTH MERCY ME
                  Debt Date: 3/19/2018                  Description:

                 Dear DAWN M,

                                     PAYMENT PLAN

                           This letter will confirm that we have made arrangements to resolve the above captioned
                 matter with you. Upon receiving the balance in full your account will be considered paid in full.

                 Please make your payment(s) payable to United Recovery Service and mail it to 18525 Torrence
                 Ave. Suite C-6, Lansing, IL 60438. You may also make a payment over the phone using your
                 credit/debit card by calling (708) 895-5300.

                 If you feel the payment(s) will be received later than the agreed date mentioned, please contact a
                 representative. If the payment(s) is not received and we do not hear from you, the arrangement will
                 become null and void. We appreciate your cooperation in this matter. This letter is from a debt
                 collector.

                                                                    UNITED RECOVERY SERVICE, LLC

                 This letter is an attempt to collect a debt and any information obtained may be used for that purpose.

See Exhibit A.
       Case: 1:20-cv-06817 Document #: 1 Filed: 11/17/20 Page 3 of 5 PageID #:3




       15.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

       16.     The twist? Plaintiff did not make arrangements to resolve this debt.

       17.     In fact, Plaintiff has not discussed this debt with Defendant.

                                           DAMAGES

       18.     The FDCPA seeks to protect debtors from "the use of abusive, deceptive, and unfair

debt collection practices by many debt collectors." 15 U.S.C. § 1692(a).

       19.     The Letter caused Plaintiff anxiety, confusion, distrust, and mental anguish.

       20.     Concerned with having had her rights violated, Plaintiff sought counsel; therefore,

expending time and incurring attorney’s fees to vindicate her rights.


                                    CLAIMS FOR RELIEF

                                         COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       21.     All Paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                 Violation of 15 U.S.C. § 1692e

       22.     Section 1692e provides:

       A debt collector may not use any false, deceptive, or misleading representation or
       means in connection with the collection of any debt. Without limiting the general
       application of the foregoing, the following conduct is a violation of this section.

               (10)    The use of any false representation or deceptive means to collect or
                       attempt to collect any debt or to obtain information concerning a
                       consumer.

       23.     Plaintiff did not make arrangements to resolve this debt. Accordingly, Defendant

violated 15 U.S.C. § 1692e(10) by referencing arrangements that was not made.

       24.     Plaintiff may enforce the provisions of 15 U.S.C. § 1692e(10) pursuant to section

k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to comply with
      Case: 1:20-cv-06817 Document #: 1 Filed: 11/17/20 Page 4 of 5 PageID #:4




any provision of [the FDCPA] with respect to any person is liable to such person in an amount

equal to the sum of -

       (1)     any actual damage sustained by such person as a result of such failure;

       (2)

               (A)      in the case of any action by an individual, such additional damages
                        as the court may allow, but not exceeding $1,000.00; or

       (3)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

       WHEREFORE, Plaintiff requests the following relief:

       A.      find that Defendant violated 15 U.S.C. § 1692e(10);

       B.      award any actual damage sustained by Plaintiff as a result of Defendant's

               violation(s) pursuant to 15 U.S.C. § 1692k(a)(1);

       C.      award such additional damages, as the Court may allow, but not exceeding $1,000

               pursuant to 15 U.S.C. § 1692k(a)(2)(A);

       D.      award costs of this action including expenses together with reasonable attorneys’

               fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and

       E.      award such other relief as this Court deems just and proper.
       Case: 1:20-cv-06817 Document #: 1 Filed: 11/17/20 Page 5 of 5 PageID #:5




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: November 17, 2020                           Respectfully submitted,

                                                   DAWN M. KREPLIN

                                                   By: /s/ Joseph S. Davidson

                                                   Joseph S. Davidson
                                                   LAW OFFICES OF JOSEPH P. DOYLE LLC
                                                   105 South Roselle Road
                                                   Suite 203
                                                   Schaumburg, Illinois 60193
                                                   +1 847-985-1100
                                                   jdavidson@fightbills.com
